

116 HR 4119 IH: Student Loan De­fer­ment Act of 2019
U.S. House of Representatives
2019-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4119IN THE HOUSE OF REPRESENTATIVESJuly 30, 2019Mr. Lawson of Florida (for himself, Ms. Tlaib, and Mr. Vargas) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to extend the interest-free grace period certain loans,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Student Loan De­fer­ment Act of 2019. 2.Interest-free grace period (a)Repayment period (1)Extension of grace periodSection 428(b)(7)(A) of the Higher Education Act of 1965 (20 U.S.C. 1078(b)(7)(A)) is amended by striking 6 months and inserting 1 year.
 (2)PerkinsSection 464(c)(1)(A) of the Higher Education Act of 1965 (20 U.S.C. 1087dd(c)(1)(A)) is amended— (A)by striking nine months and inserting 1 year; and
 (B)by striking 9 months and inserting 1 year. (b)Interest ratesSection 455(b) of the Higher Education Act of 1965 (20 U.S.C. 1087e(b)) is amended by adding at the end the following:
				
 (11)In school and grace period rulesNotwithstanding the preceding paragraphs of this subsection, with respect to any Federal Direct Stafford Loan or Federal Direct Unsubsidized Stafford Loan made under this part for which the first disbursement is made on or after July 1, 2020, the applicable rate of interest for interest which accrues—
 (A)prior to the beginning of the repayment period of the loan; or (B)during the period in which principal need not be paid (whether or not such principal is in fact paid) by reason of a provision described in section 428(b)(1)(M) or 427(a)(2)(C),
						shall be equal to zero percent..
			